       Case 1:20-cv-02250-RJL Document 13-2 Filed 08/31/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                               )
                                               )
SALVATORE MANCUSO GOMEZ,                       )
                                               )
     Petitioner,                               )   Civil Case: 20-cv-2250 RJL
                                               )
v.                                             )
                                               )
CHAD F. WOLF, ACTING SECRETARY,                )
U.S. DEPT. OF HOMELAND SECURITY, et al.        )
                                               )
     Respondents.                              )
                                               )


                                   ORDER

     Upon consideration of Petitioner’s emergency motion to vacate the stay of

proceedings and schedule an immediate hearing, the motion is GRANTED.


     SO ORDERED this ________ day of _______________, 2020.



                                   ________________________________________
                                   RICHARD J. LEON
                                   UNITED STATES DISTRICT JUDGE
